Exhibit 10.3




EQUIFAX INC. 2008 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
EMPLOYEE NAME
Number of Shares Subject to Award: [ ]
Option Price: $[ ]
Date of Grant: [ ]
Pursuant to the Equifax Inc. 2008 Omnibus Incentive Plan, as amended and
restated effective May 2, 2013 (the “Plan”), Equifax Inc., a Georgia corporation
(the “Company”), has granted the above-named Participant (the “Participant”) an
Option (the “Award”) to purchase such number of shares of common stock of the
Company (the “Shares”) as is set forth above on the terms and conditions set
forth in this agreement (the “Agreement”) and in the Plan. Capitalized terms
used in this Agreement and not defined herein shall have the meanings set forth
in the Plan.
1.    Grant of Option. The Company on the Date of Grant set forth above granted
to Participant (subject to the terms of the Plan and this Agreement) the right
to purchase from the Company all or part of the Number of Shares stated above
(the “Option”). This Agreement is not intended to be, and shall not be treated
as, an incentive stock option as defined in Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).
2.    Basic Terms and Conditions. The Option is subject to the following basic
terms and conditions:
(a)    Expiration Date. Except as otherwise provided in this Agreement, the
Option will expire ten (10) years from the Date of Grant (the “Expiration
Date”).
(b)    Exercise of Option. Except as provided in Sections 2(d) or 3, the Option
shall be exercisable with respect to one‑third of the Number of Shares subject
to this Option on each of the first three anniversaries of the Date of Grant
(each such anniversary is a “Vesting Date”) such that this Option shall be fully
exercisable on the third anniversary of the Date of Grant (the “Final Vesting
Date”), provided Participant (i) remains actively employed by the Company or a
Subsidiary until the applicable Vesting Date or (ii) subject to the provisions
of Section 2(d)(ii), terminates employment by reason of Retirement (as such term
is defined in the Plan). Prior to an applicable Vesting Date, the right to
exercise the Option shall not be earned by Participant’s performance of services
and there shall be no such vesting of the Option. Once exercisable, in whole or
part, the Option will continue to be so exercisable until the earlier of the
termination of Participant's exercise rights under Section 2(d) or Section 3, or
the Expiration Date.
(c)    Method of Exercise and Payment for Shares. In order to exercise the
Option, it must be vested and must not have expired, and Participant must give
written notice (or such other form of notice as permitted by the Company or the
Committee) in a manner prescribed by the Company from time to time together with
payment of the Option Price to the Company at the Company's principal office in
Atlanta, Georgia, or as otherwise directed by the Committee. The date of
exercise (the “Date of Exercise”) will be the date of receipt of the notice in
compliance with this Section 2(c) or any later date specified in the notice.
Participant must pay the Option Price (i) in cash or a cash equivalent
acceptable to the Committee, (ii) by the surrender (or attestation of ownership)
of Shares with an aggregate Fair Market Value (based on the closing price of a
share of common stock as reported on the New York Stock Exchange composite index
on the Date of Exercise) that is not less than the Option Price, (iii) by a
combination of cash and Shares or (iv) by net settlement of the Option in the
manner designated by the Committee. Not all forms and methods of payment are
available in every country. Except as restricted by applicable law, payment of
the Option Price may be delayed in the discretion of the Committee to
accommodate proceeds of sale of some or all of the Shares to which this grant
relates.
If at the Date of Exercise, Participant is not in compliance with the Company's
minimum stock ownership guidelines then in effect for Participant's job grade or
classification, if any, Participant will not be entitled to exercise the Option
using a “cashless exercise program” of the Company (if then in effect), unless
the net proceeds received by Participant from that exercise consist only of
Shares and Participant agrees to hold all those Shares for at least one (1)
year.
(d)    Termination of Employment. Except as provided in Subsections (i), (ii),
(iii) or (iv) below, or Section 3, the Option will be forfeited and will not be
exercisable after termination of Participant's employment with the Company or a
Subsidiary.
(i)    Elimination of Position. Except as provided in Sections 3 or 4 below, if
the termination of Participant's employment results from the Company's
elimination of the position held by Participant (as determined by the
Committee), then Participant will continue to have the right to exercise the
Option with respect to that portion of the Number of Shares for which the Option
was vested and exercisable on the date of Participant's termination of
employment and the remaining portion shall be forfeited and cancelled. Except as
provided in Subsection 2(d)(iv)(B) below, the right to exercise the vested
portion of the Option will continue until the earlier of the last day of the
one-year period commencing on the date of termination of employment or the
Expiration Date.
(ii)    Retirement. Except as provided in Sections 3 or 4 below, if the
termination of Participant's employment results from Participant's Retirement
(as such term is defined in the Plan) from the Company or a Subsidiary (other
than for Cause), Participant will continue to vest in the Option in accordance
with the original vesting schedule in Section 2(b) above as if Participant had
remained actively employed until the Final Vesting Date; provided, that upon
Participant's death, all vesting will cease and the Option will be exercisable
with respect to that portion of the Number of Shares for which the Option is
vested and exercisable on the date of Participant's death and the remaining
portion shall be forfeited and cancelled.
Except as provided in Section 2(d)(iv)(B) below, Participant will continue to
have the right to exercise the Option with respect to that portion of the Number
of Shares for which the Option is vested and exercisable from time to time until
the earlier of the last day of the sixty (60) month period following
Participant's Retirement or the Expiration Date.
(iii)    Disability. Except as provided in Sections 3 or 4 below, if the
Participant incurs a Disability (as such term is defined in the Plan), then all
unvested Shares subject to the Option shall immediately become vested and
exercisable. Except as provided in Section 2(d)(iv)(B) below, the right to
exercise the vested portion of the Option will continue until the earlier of the
last day of the sixty (60) month period following the last date of Participant's
active employment or the Expiration Date.
(iv)    Death.
(A)    Except as provided in Sections 3 or 4 below, if the termination of
Participant’s employment results from Participant’s death, then all unvested
Shares subject to the Option shall immediately become vested and exercisable,
and Participant’s estate, or the person(s) to whom Participant’s rights under
this Agreement pass by will or the laws of descent and distribution, will have
the right to exercise the Option with respect to all Shares subject to the
Option. The right to exercise the Option will continue until the earlier of the
last day of the sixty (60) month period following Participant's death or the
Expiration Date.
(B)    If Participant dies following termination of employment and prior to the
expiration of any remaining period during which the Option may be exercised in
accordance with Subsections (i), (ii) or (iii) above, or Section 3, the
remaining period during which the Option will be exercisable (by Participant's
estate, or the person(s) to whom Participant's rights under this Agreement pass
by will or the laws of descent and distribution) will be the greater of (a) the
remaining period under the applicable section or paragraph referred to above, or
(b) six (6) months from the date of death; provided that under no circumstances
will the Option be exercisable after the Expiration Date.
3.    Change of Control.
(a)    Double Trigger Change of Control. Subject to Section 3(b) below, if
subsequent to receiving a Replacement Award, Participant’s employment with the
Company or any of its Subsidiaries (or their successors in the Change of
Control) is terminated on the date of the Change of Control or within the CIC
Protection Period either by Participant for Good Reason or by the Company,
Subsidiary or successor (as applicable) other than for Cause, then the entire
Number of Shares represented by the Option which have not yet become vested or
been exercised or forfeited will become immediately vested and exercisable (the
“Unexercised Portion”). If Participant's employment with the Company or a
Subsidiary terminates after the date on which the Change of Control occurs other
than as a result of a termination by the Company or a Subsidiary for Cause, then
Participant (or, if applicable, Participant's estate or the person(s) to whom
Participant's rights under this Agreement pass by will or the laws of descent
and distribution) will have the right to exercise the Unexercised Portion.
Except as provided in Section 2(d)(iv)(B) above or Section 4 below, that right
may be exercised until the earlier of the last day of the sixty (60) month
period following the termination of Participant's employment or the Expiration
Date.
(b)    Single Trigger Change of Control. Notwithstanding Section 3(a) above, if,
upon a Change of Control, Participant does not receive a Replacement Award, then
the entire Number of Shares represented by the Option which have not yet become
vested or been exercised will become immediately vested and exercisable (the
“Unexercised Portion”).
The Committee, in its discretion, may terminate the Option upon a Change of
Control; provided, however, that at least 30 days prior to the Change of
Control, the Committee notifies Participant that the Option will be terminated
and provides Participant, at the election of the Committee, either (i) a cash
payment equal to the difference between the Fair Market Value of the vested
Options (including Options that would become vested upon the Change of Control
as provided above) and the Exercise Price for such Options, computed as of the
date of the Change of Control and to be paid no later than three (3) business
days after the Change of Control, or (ii) the right to exercise all vested
Options (including Options that would become vested upon the Change of Control
as provided above) immediately prior to the Change of Control.
(c)    Definition of “Cause”. For purposes of this Section 3, “Cause” shall have
the meaning ascribed to such term in Participant’s Employment Agreement. If
Participant is not a party to an Employment Agreement or such Employment
Agreement does not define Cause, Cause shall have the meaning in Section 5 of
this Agreement.
(d)    Definition of “CIC Protection Period”. For purposes of this Section 3,
“CIC Protection Period” shall mean the greater of (i) 24 months following the
date of a Change of Control, or (ii) if applicable, the period following a
Change of Control during which Participant is entitled to severance benefits if
Participant’s employment is terminated under specified circumstances, as
provided in Participant’s Employment Agreement.
(e)    Definition of “Employment Agreement”. “Employment Agreement” shall mean
the Employment Agreement between Participant and the Company dated September 23,
2008, as amended and as it may be amended.
(f)    Definition of “Good Reason”. For purposes of this Section 3, “Good
Reason” shall have the meaning ascribed to such term in Participant’s Employment
Agreement. If Participant is not a party to an Employment Agreement or the
Employment Agreement does not define “Good Reason”, any reference in this
Agreement to a termination for Good Reason shall be inapplicable.
(g)    Definition of “Replacement Award”. For purposes of this Section 3, a
“Replacement Award” means an award that is granted as an assumption or
replacement of the Award and that has similar terms and conditions and preserves
the same benefits as the Award it is replacing.
4.    Clawback Policy; Restrictive Covenants Agreement.
(a)    Clawback Policy. This Award shall be subject to the terms and conditions
of any policy of recoupment or recovery of compensation adopted by the Company
from time to time (as such policy may be amended), and is further subject to the
requirements of any applicable law with respect to the recoupment or recovery of
incentive compensation. Participant hereby agrees to be bound by the
requirements of this Section 4. The recoupment or recovery of such incentive
compensation may be made by the Company or the Subsidiary that employed
Participant.
(b)    Restrictive Covenants Agreement. In consideration for the Award
Participant is receiving under this Agreement, Participant agrees that if
Participant breaches the restrictive covenants (the “Restrictive Covenants”),
set forth in Sections 14(c)(i), (ii), (iii) or (iv) of his Employment Agreement,
then the Committee may, notwithstanding any other provision in this Agreement to
the contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit
Participant’s Award. Without limiting the generality of the foregoing, the
Committee may also require Participant to pay to the Company any gain realized
by Participant from the Shares awarded during the period beginning six months
prior to the date on which Participant engaged or began engaging in activity in
violation of the Restrictive Covenants.
5.    Termination for Cause. If Participant's employment with the Company or a
Subsidiary is terminated for Cause, the Committee may, notwithstanding any other
provision in this Agreement to the contrary, cancel, rescind, suspend, withhold
or otherwise restrict or limit this Option as of the date of termination for
Cause. Without limiting the generality of the foregoing, the Committee may also
require Participant to pay to the Company any gain realized by Participant from
the Shares subject to the Option during the period beginning six months prior to
the date on which Participant engaged or began engaging in conduct that led to
his termination for Cause. For purposes of this Agreement, subject to Section
3(c), termination for “Cause” means termination as a result of (a) the willful
and continued failure by Participant to substantially perform his duties with
the Company or any Subsidiary (other than a failure resulting from Participant's
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Participant by his superior officer
which specifically identifies the manner the officer believes that Participant
has not substantially performed his duties, or (b) Participant's willful
misconduct which materially injures the Company or any Subsidiary, monetarily or
otherwise. For purposes of this Section, Participant's act, or failure to act,
will not be considered “willful” unless the act or failure to act is not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company or any Subsidiary.
6.    Non-Transferability of Option. Subject to any valid deferral election
permitted by the Committee, the rights and privileges conferred under this
Option may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated by operation of law or otherwise (except as permitted by the
Plan). Any attempt to do so contrary to the provisions hereof shall be null and
void. Upon Participant's death, the Option may be transferred by will or by the
laws of descent and distribution, in which case all of Participant's remaining
rights under this Agreement must be transferred undivided to the same person or
persons. During Participant's lifetime, only Participant (or Participant's legal
representative if Participant is incompetent) may exercise the Option.
7.    Conditions to Exercise of Option and Issuance of Shares. The Shares
deliverable to Participant upon the exercise of the Option hereunder may be
either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to honor the
exercise of the Option or issue any certificate or certificates for Shares prior
to fulfillment of all of the following conditions: (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any state or federal law or under the rulings and regulations of
the Securities and Exchange Commission (“SEC”) or any other governmental
regulatory body, which the Committee shall, in its discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency, which the Committee shall, in its discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the grant of the Shares as the Committee may establish
from time to time for reasons of administrative convenience.
8.    No Rights as Shareholder. Except as provided in Sections 3 or 11,
Participant shall not have voting, dividend or any other rights as a shareholder
of the Company with respect to the unexercised Option. Upon exercise of a vested
Option into Shares, Participant will obtain full voting and other rights as a
shareholder of the Company with respect to such Shares.
9.    Administration. The Committee shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.
10.    Fractional Shares. Fractional shares will not be issued, and when any
provision of this Agreement otherwise would entitle Participant to receive a
fractional share, that fraction will be disregarded.
11.    Adjustments in Capital Structure. In the event of a change in corporate
capitalization as described in Section 18 of the Plan, the Committee shall make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Option and to the purchase price for such Shares or
other stock or securities. The Committee's adjustments shall be effective and
final, binding and conclusive for all purposes of this Agreement.
12.    Taxes. Regardless of any action the Company or a Subsidiary that employs
Participant (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by him is and remains
Participant's responsibility and that the Company and/or the Employer (i) make
no representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) do not commit to structure
the terms or the grant or any aspect of this Option to reduce or eliminate
Participant's liability for Tax-Related Items. Prior to the exercise of this
Option, Participant shall pay or make adequate arrangements satisfactory to the
Company and or the Employer to withhold all applicable Tax-Related Items legally
payable from Participant's wages or other cash compensation paid to Participant
by the Company and or the Employer or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
(1) sell or arrange for sale of Shares that Participant acquires to meet the
withholding obligations for Tax-Related Items, and or (2) withhold in Shares,
provided that the amount to be withheld may not exceed the federal, state, local
and foreign tax withholding obligations associated with the exercise of the
Option to the extent needed for the Company to treat the Option as an equity
award for accounting purposes and to comply with applicable tax withholding
rules. In addition, Participant shall pay the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant's participation in the Plan or Participant's
purchase of Shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the Shares if
Participant fails to comply with Participant's obligations in connection with
the Tax-Related Items.
13.    Participant Acknowledgments and Agreements. By accepting the grant of
this Option, Participant acknowledges and agrees that: (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (ii) the grant of this Option
is voluntary and occasional and does not create any contractual or other right
to receive future grants of stock options, or benefits in lieu of stock options,
even if stock options have been granted repeatedly in the past; (iii) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company and the Committee; (iv) Participant's participation in the Plan
shall not create a right of future employment with the Company and shall not
interfere with the ability of the Company to terminate Participant's employment
relationship at any time with or without cause and it is expressly agreed and
understood that employment is terminable at the will of either party, insofar as
permitted by law; (v) Participant is participating voluntarily in the Plan; (vi)
this Option is an extraordinary item that is outside the scope of Participant's
employment contract, if any; (vii) this Option is not part of Participant’s
normal or expected compensation or salary for any purposes, including but not
limited to calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (viii) in the event Participant is not an employee
of the Company, this Option award will not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary or Affiliate; (ix)
the future value of the underlying Shares is unknown and cannot be predicted;
(x) if the underlying Shares do not increase in value, this Option will have no
value; (xi) if Participant exercises this Option and obtains Shares, the value
of those Shares acquired upon exercise may increase or decrease in value, even
below the Option Price; (xii) in consideration of the grant of this Option, no
claim or entitlement to compensation or damages shall arise from termination of
this Option or diminution in value of this Option or Shares purchased through
exercise of this Option resulting from termination of Participant's employment
by the Company or a Subsidiary (for any reason whatsoever and whether or not in
breach of local labor laws) and Participant irrevocably releases the Company and
the Subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting the terms of this Agreement, Participant shall be
deemed irrevocably to have waived any entitlement to pursue such claim; and
(xiii) in the event of involuntary termination of employment (whether or not in
breach of local labor laws), Participant's right to receive stock options and
vest in stock options under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local statute, contract or common law;
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Participant's right to exercise this Option
after termination of employment, if any, will be measured by the date of
termination of Participant's active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when Participant is no longer actively employed for
purposes of this Option.
14.    Consent for Accumulation and Transfer of Data. Participant consents to
the accumulation and transfer of data concerning him and the Option to and from
the Company (and any Subsidiary) and UBS, or such other agent as may administer
the Plan on behalf of the Company from time to time. In addition, Participant
understands that the Company and a Subsidiary holds certain personal information
about Participant, including but not limited to his name, home address,
telephone number, date of birth, social security number, salary, nationality,
job title, and details of all options awarded, vested, unvested, or expired (the
“personal data”). Certain personal data may also constitute “sensitive personal
data” within the meaning of applicable local law. Such data include but are not
limited to information described above and any changes thereto and other
appropriate personal and financial data about Participant. Participant hereby
provides explicit consent to the Company and any Subsidiary to process any such
personal data and sensitive personal data. Participant also hereby provides
explicit consent to the Company and any Subsidiary to transfer any such personal
data and sensitive personal data outside the country in which Participant is
employed, and to the United States or other jurisdictions. The legal persons for
whom such personal data are intended are the Company, UBS and any other company
providing services to the Company in connection with compensation planning
purposes or the administration of the Plan.
15.    Plan Information. Participant agrees to receive copies of the Plan, the
Plan prospectus and other Plan information, including information prepared to
comply with laws outside the United States, from the Plan website at
www.ubs.com/onesource/efx and shareholder information, including copies of any
annual report, proxy statement, Form 10-K, Form 10-Q, Form 8-K or other report
filed with the SEC, from the investor relations section of the Equifax website
at www.equifax.com. Participant acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are available upon
written or telephonic request to the Company's Corporate Secretary.
16.    Plan Incorporated by Reference; Conflicts. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof. Notwithstanding the foregoing, nothing in the Plan or this Agreement
shall affect the validity or interpretation of any duly authorized written
agreement between the Company and Participant under which an Option properly
granted under and pursuant to the Plan serves as any part of the consideration
furnished to Participant. If provisions of the Plan and the provisions of this
Agreement conflict, the Plan provisions will govern.
17.    Participant Bound by Plan. Participant acknowledges receiving, or being
provided with access to, a prospectus describing the material terms of the Plan,
and agrees to be bound by all the terms and conditions of the Plan. Except as
limited by the Plan or this Agreement, this Agreement is binding on and extends
to the legatees, distributees and personal representatives of Participant and
the successors of the Company.
18.    Governing Law. This Agreement has been made in and shall be construed
under and in accordance with the laws of the State of Georgia, USA without
regard to conflict of law provisions.
19.    Translations. If Participant has received this or any other document
related to the Plan translated into any language other than English and if the
translated version is different than the English version, the English version
will control.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.    Section 409A.
(a)    General. To the extent that the requirements of Code Section 409A are
applicable to this Award, it is the intention of both Company and Participant
that the benefits and rights to which Participant could be entitled pursuant to
this Agreement comply with Code Section 409A and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. The Plan and any Award Agreements issued thereunder may be amended in
any respect deemed by the Committee to be necessary in order to preserve
compliance with Section 409A.
(b)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, Company makes no representation to Participant that the Award and any
Shares issued pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and Company shall have no liability or other
obligation to indemnify or hold harmless Participant or any beneficiary for any
tax, additional tax, interest or penalties that Participant or any beneficiary
may incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.
22.    30 Days to Accept Agreement. Participant shall have thirty (30) days to
accept this Agreement. Participant’s Award will be forfeited if this Agreement
is not accepted by Participant within 30 days of receipt of email notification
from UBS including a link to view and accept Agreement.
PARTICIPANT
EQUIFAX INC.
_________________________________
(Signature)
        
By:_____________________________
 
 
__________________________________
 
(Printed Name)
 



#206267





